UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-6262



CHARLES DAVID ROBERTSON,

                                             Petitioner - Appellant,

          versus


W. J. THOMPSON, Warden, FCI - Morgantown,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CA-96-143-1)


Submitted:   April 6, 1999                  Decided:   April 28, 1999


Before WILLIAMS, Circuit Judge, and HALL and PHILLIPS, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles David Robertson, Appellant Pro Se. William David Wilmoth,
United States Attorney, Rita R. Valdrini, Assistant United States
Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles David Robertson appeals a district court order denying

relief on his petition filed under 28 U.S.C. § 2241 (1994).     In

light of our recent decision in Pelissero v. Thompson, ___ F.3d

___, 1999 WL 133112 (4th Cir. Mar. 12, 1999) (Nos. 97-6156, 97-

6221), we affirm the district court order.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2